DETAILED ACTION
Applicant has amended claims 1, 15, 31, 33 in the field amendment on 8/17/2021. Claims 1-26, 31-34 are pending in this office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-26, 31-34 have been considered but are moot in new ground of rejection.
Applicant argued that the prior arts of the record do not teach the amended claims.  In response to applicant’s argument, claims are rejected in a new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-16, 18-21, 24-26, 31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Granstrom et al (or hereinafter “Gran”) (US 8924476) in view of Hotta et al (or hereinafter “Hotta”) (US 20090292810 ) and Vander Broek (or hereinafter “Vander”) (US 20150213631).
As to claim 1, 31, 33, Gran teaches a method comprising or a system comprising: a data store including computer-executable instructions; and one or more 
“receiving a query including criteria for identifying search results from a set of data comprising messages published to a publish-subscribe messaging system” as receiving a request or query including information, including the stream ID as criteria that can enable the partitions of the repository as criteria (fig. 4, col. 12, lines 60-67; col. 13, lines 1-5; col. 5, lines 50-67; col. 6, lines 1-20) for identifying search results from a set of data includes include video or data patterns or structures, such as digital video fingerprints, associated with digital media content or segments of a data stream from the plurality of partitions of the system 100 (col. 17, lines 10-67).  The segments as messages distributed to the repository 102 as a publish-subscribe messaging system (fig. 1. col. 11, lines 10-30); 
“defining,  a query processing scheme for obtaining and processing the set of data, the query processing scheme including a dynamic allocation of processors to process the messages to identify the search results” as defining a query processing structure (fig. 1) that includes client, component 116, 102, queue component 110, and queue management component 112  (col. 5, lines 30-67; col. 6, lines 1-25)  for obtaining and processing the set of data (col. 7, lines 15-67) and the query processing structure (fig. 1) includes dynamic allocation of partitions e.g., 
Partitions are not processors,
“wherein defining the query processing scheme comprises: determining a number of messages queues on the publish-subscribe messaging system in which the messages are placed” as defining a query schema (fig. 3) includes determining a number of messages queues on adjusting a number of messages queues on the publish-subscribe messaging system in which the messages are placed (col. 5, lines 50-67; col. 6, lines 1-20; col. 11, lines 35-67);
“dynamically allocating individual queues of the message queues to individual processors associated with an intake phase of the query processing scheme” as dynamically distributing queues of message queues to partitions of repository (col. 10, lines 1-20) e.g., the number of queues M can be adjusted (e.g., increased, decreased) based at least in part on (e.g., in response to) a change (e.g., increase, decrease) in the number of partitions N of the repository.  For example, a queue management component can modify the number of queues M of the queue component 300 in response to a change in the number of partitions N of the repository (col. 11, lines 54-60), re-delivery or redistributing data segments from queues to partitions over a period of time such as time window, such as, for example, a day, a week, a month (abstract, col. 6, lines 59-67; col. 18, lines 20-67).  A day that includes 24 hours, a week that includes 7 days or a month that includes 30 days is represented as a plurality of time windows.  The partitions of repository is associated with a request 
“wherein allocation of a queue to a processor instructs the processor to repeatedly collect messages from its allocated queue over a plurality of time windows” a queue management component instructs  a queue component (col. 4, lines 24-34)  to re-delivery or redistributing data segments from its queues to partitions over a  period of time such as time window, such as, for example, a day, a week, a month (abstract, col. 6, lines 59-67; col. 18, lines 20-67).  The queue component that can include a set of queues to facilitate distribution of data segments of data streams to partitions of a repository (fig. 3, col. 2, lines 50-67).  The queue management component is not allocation of a queue.  The queue component is not the processor,  and “at the end of each time window, to pass, for processing, the messages collected by the processor during that time window to one or more processors associated with a processing phase of the query processing scheme” as at over a specified period of time as the end of each time window, to pass segments as messages identified by the queue management component that is not the processor during the specified period of time to be redistributed to a partition that is not one or more processors (fig. 10, col. 19, lines 3-40; col. 8, lines 50-67).  The segments as messages are redistributed or distributed by the queue management component (col. 2, lines 5-20) associated with processing request of repository (fig. 10) or  processing data or query partitions of repository (col. 13, lines 15-40). 
In particularly, in fig. 10, at 1002, a request for re-delivery of data segments of a data stream(s) sent to the partition over a specified period of time can be received from 
    At 1004, one or more data segments associated with the specified period of time in relation to the partition can be identified.  The queueing system can perform a recovery-related operation to identify the one or more data segments that were sent (e.g., previously transmitted) to the partition during the specified period of time.
At 1006, the one or more data segments can be distributed (e.g., re-distributed) to the partition.  The queue component re-deliver the one or more data segments over the specified period of time to the partition of the repository (col. 19, lines 4-40).
In this case, the processing request of repository or the processing data of repository or query partitions of repository is represented as a processing phrase of the query processing scheme; and 
“executing the query based on the query processing scheme” as executing the query based on the structure (figs. 1, 3-4, 7; col. 17, lines 10-35).
Gran does not explicitly teach the claimed limitations:
processors;  allocation of a queue to a processor;  one or more processors;
intake phrase of the query processing scheme.
Hotta teaches the claimed limitations:
“processors” as binding processors 109, 111, 113 (fig. 5, paragraph 35);
“a dynamic allocation of processors” as the message binding processing apparatus includes the message allocation unit 103 that dynamically allocates messages in the allocation queue 1031 to processors 109, 111, 113 to process 
“the query processing scheme including a dynamic allocation of processors to process the messages” as the message binding processing apparatus includes the message allocation unit 103 that dynamically allocates messages in the allocation queue 1031 to processors 109, 111, 113 to process messages (figs. 5, paragraphs 34-36).  The allocating of messages to the processors 109, 111, 113 is performed dynamically when allocation rule is changed (paragraphs 40, 43-44);
 “wherein allocation of a queue to a processor instructs the processor to repeatedly collect messages from its allocated queue over a plurality of time windows” as allocation of a queue 1031 to a processor 109 (fig. 5 , paragraphs 34-36),  based on a rule change notification that includes the allocation rule, instructs the processor 109 repeatedly collect messages from its allocated queue 1091  over completion of processing of messages in allocation queue 1031 or a timing the processing is terminated that is not the plurality of time windows (fig. 7, paragraph 39).
For example, the binding processor 109 identifies messages to be outputted to other binding processors based on the allocation rule after the change among the messages stored in the binding queue 1091 (step S45)  (figs. 9-10, paragraphs 40, 43-44). 
In particularly, The message allocation unit 103 reads out one message from the allocation queue 1031 in an order of receiving the message (FIG. 7: step S11), and identifies one binding processor, which should process the read message, based on the 
The  message allocation unit 103 that has an allocation queue 1031 temporarily storing messages received by the message receiving unit 101, and allocates messages stored in the allocation queue 103 to one binding processor in charge of the message, according to the allocation rule stored in the allocation rule storage 105; binding processors 109 to 115 that respectively have one of binding queues 1091 to 1151 storing messages allocated from the message allocation unit 103 (paragraph 34), and 
“at the end of each time window, to pass, for processing, the messages collected by the processor during that time window to one or more processors” as when all of the messages belonging to the specific transaction have become complete as at the end of time window, the binding processor 109 outputs all messages from its queue to the data processor 117 (step S35). The steps S31 to S35 are repeated until the binding processor 109 stops its processing or the termination of the processing is instructed (step S37) (fig. 9, paragraph 42).	In particularly, when the message allocation unit 103 receives, from the message receiving unit 101, the message received by the message receiving unit 101, the message allocation unit 103 temporarily stores the received message into the allocation queue 1031.  The message received from the binding processors 109 to 113 is also stored into the allocation queue 1031.  Then, the message allocation unit 103 reads out one message from the 
Gran, Hotta teach a method for distributing messages to one or more nodes or devices.  These references are in the same field with application’s endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Hotta’s system to Gran’s system in order to  instruct a specific binding processing unit to stop after the respective binding processing unit outputs the messages to the message allocation unit and further to  simply carry out the message binding processing without leakage of the messages during a predetermined period before and after the stopping or adding.
Vander teaches the claimed limitation:
 “allocating individual queues of the message queues to individual processors associated with an intake phase of the query processing scheme” as distributing streams of sources to indexers of servers executed by processors (fig. 2, paragraphs 41, 51, 53-54).  The indexers of servers executed by processors are associated with the forwarder or forwarders 101 of the data intake and query system 145 (fig. 2, paragraph 51).  The forwarder or forwarders of the data intake and query an intake phase of the query processing scheme. The streams of sources are not individual queues of the message queues.
“collect messages from its allocated queue over a plurality of time windows” as collect machine data and other data from data sources over a plurality of time periods as a plurality of time windows (fig. 1, paragraphs 44, paragraphs 51-52).
Gran, Vander teach a method for distributing resources or sources to one or more nodes or devices.  These references are in the same field with application’s endeavor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Vander’s teaching of distributing data stores or streams to indexers of servers executed by processors associated with the forwarder or forwarders 101 of the data intake and query system 145  to Gran’s system in order to quickly find events containing the keyword without having to examine again each individual event, thereby greatly accelerating keyword searches (paragraph 60), to provide search and data analysis functionality to a user in gaining a better understanding of the performance and security of an enterprise organization's information technology infrastructure (paragraph 32) and further to enable parallel searching of events in response to a query initiated by a user or within an enterprise network environment (paragraph 62).

As to claim 2, Gran teach the claimed limitation “wherein each time window is a predetermined length of time” as a time window is a day, a week or a month (abstract, col. 6, lines 55-67; col. 18, lines 20-67).

As to claim 3, Gran, Hotta, Vander teach the claimed limitation “wherein the processors are included within one or more worker node computing devices, and wherein allocating the individual queues to the individual processors comprises allocating the individual queues to individual execution environments on the one or more worker node computing devices implemented by the individual processors” as processors are included within servers (Hotta: paragraph 37; Vander: paragraphs 51, 53-54),  wherein allocating the individual queues to the local storage processors comprises allocating the individual queues to execution environments on the one or more storage nodes implemented by the local storage processors (Gran: fig. 11, col. 20, lines 40-67; Hotta: paragraphs 40, 43-44).

As to claim 4, Gran, Hotta and Vander teach the claimed limitation “wherein the  processors are included within one or more worker node computing devices, and wherein dynamically allocating individual queues of the message queues to individual processors comprises evenly allocating the individual queues among the one or more worker node computing devices” as the processors are included in servers as storage nodes (Hotta: fig. 5, paragraphs 37, 40) and wherein dynamically allocating individual queues of the message queues to individual partitions comprises evenly distributing the  queues among the storage nodes  ( Gran: col. 11, lines 35-67; Hotta: paragraphs 43-44; Vander: fig. 2, paragraphs 41, 51, 53-54).



As to claim 6, Gran, Hotta and Vander teach the claimed limitation “wherein a number of the processors is less than a number of the message queues, and wherein dynamically allocating individual queues to individual processors comprises allocating multiple queues to each of the processors” as  a number of the partitions is less than a number of the queues, and wherein dynamically allocating individual queues to individual partitions comprises allocating multiple queues to each of the partitions (Gran: fig. 3, col. 11, lines 35-67) and  dynamically allocating  transactions to individual processors comprises allocating multiple messages to each of the processors (Hotta: paragraphs 34-36; Vander: fig. 2, paragraphs 41, 51, 53-54).

As to claim 7, Gran, Hotta and Vander teach the claimed limitation, wherein at least two of the processors are implemented within a common worker node computing device” as two partition are executed within a device (Gran: fig. 1, col. 5, lines 50-67; 

 As to claim 8, Gran, Hotta and Vander teach the claimed limitation “wherein each of the processors is implemented within a different worker node computing device” as each of the partitions is implemented within a different devices (Gran: fig. 1, col. 5, lines 50-67; col. 6, lines 1-40) and processors (Hotta: fig. 5, paragraphs 37, 40; Vander: fig. 2, paragraphs 41, 51, 53-54).

As to claim 9, Gran and Vander teach the claimed limitation “wherein the set of data corresponds to a topic of the publish-subscribe messaging system” as events corresponds to a field of the publish-subscribe messaging system (Vander: abstract, paragraphs 5-6; Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25).

As to claim 10, Gran, Hotta and Vander teach the claimed limitation “wherein the set of data corresponds to a topic of the publish-subscribe messaging system, and wherein determining the number of messages queues on the publish-subscribe messaging system in which the messages are placed comprises querying the publish-subscribe messaging system for identifying information of one or more message queues corresponding to the topic” as the set of data corresponds to a query of the publish-subscribe messaging system, and wherein determining the number of messages queues on the publish-subscribe messaging system in which the messages are placed comprises querying the publish-subscribe messaging system for identifying information 

As to claim 11, Gran, Hotta and Vander teach the claimed limitation “wherein the set of data corresponds to a topic of the publish-subscribe messaging system, wherein determining the number of messages queues on the publish-subscribe messaging system in which the messages are placed comprises querying the publish-subscribe messaging system for identifying information of one or more message queues corresponding to the topic, and wherein querying the publish-subscribe messaging system for identifying information of the one or more message queues corresponding to the topic comprises instructing a processor of the processors to query the publish-subscribe messaging system for the identifying information” as set of data corresponds to a query of the publish-subscribe messaging system, wherein determining the number of messages queues on the publish-subscribe messaging system in which the messages are placed comprises querying the publish-subscribe messaging system for identifying information of one or more message queues corresponding to the query, and wherein querying the publish-subscribe messaging system for identifying information of the one or more message queues corresponding to the query comprises instructing a partition of the partitions to query the publish-subscribe messaging system for the identifying information (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25) and processors (Hotta: fig. 5, paragraph 37).  Query is not topic.  Identifying information of the one or more message queues corresponding to the topic comprises instructing a 

As to claim 14, Gran, Hotta and Vander teach the claimed limitation “wherein the processors correspond to a first set of processors, and wherein defining the query processing scheme further comprises dynamically allocating a second set of processors as associated with the processing phase by parsing messages collected by the processors of the first set of processors to identify information responsive to the query” as the partitions correspond to a first set of partitions, and wherein defining the query processing scheme further comprises dynamically allocating a second set of partitions as processing partitions by parsing messages collected by the partitions of the first set of partitions to identify information responsive to the query (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25), processors of storage servers (Hotta: paragraph 37, fig. 5) and distributing data stores or streams to indexers of servers executed by processors (Vander: fig. 2, paragraphs 41, 51, 53-54).  The indexes are associated with the forwarder or forwarders 101 of the data intake and query system 145  that is represented as an intake phase of the query processing scheme (Vander: fig. 2, paragraph 51).

As to claim 15, Gran, Hotta and Vander teach the claimed limitation “wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises dynamically allocating a second set of processors as associated with the processing phase by parsing messages collected by the 

As to claim 16, Gran, Hotta and Vander teach the claimed limitation “wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises dynamically allocating a second set of processors as associated with the processing phase by parsing messages collected by the processors of the first set of  processors to identify information responsive to the query, and wherein the second set of processors includes at least one processor of the first set of processors and at least one other processor” as defining the query processing scheme further comprises dynamically allocating a second set of partitions as processing partitions by parsing messages collected by the partitions of the first set of 

As to claim 17, Gran, Hotta and Vander teach the claimed limitation “  wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises dynamically allocating a second set of processors to parse the messages collected in the individual queues during each time window to identify the search results, wherein the second set of processors includes at least one processor of the first set of processors and at least one other processor, and wherein the at least one other processor is identified based at least in part on identifying a worker node computing device that implements both the at least one processor of the first set of processors and the at least one other processor” as partitions correspond to a first set of partitions, wherein defining the query processing scheme further comprises dynamically allocating a second set of partitions to parse the messages collected in the individual queues during each time window to identify the search results, wherein the second set of partitions includes at least one partition of the first set of partitions and at least one other partition, and wherein the at least one other partition is identified based 

As to claim 18, Gran, Hotta and Vander teach the claimed limitation “wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises: dynamically allocating a second set of processors to parse the collected messages to identify one or more results; and dynamically allocating a third set of processors to aggregate the one or more results into an aggregate result” as  the partitions correspond to a first set of partitions, wherein defining the query processing scheme further comprises: dynamically allocating a second set of partitions to parse the collected messages to identify one or more results; and dynamically allocating a third set of partitions to aggregate the one or more results into an aggregate result (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25) and processors of servers (Hotta: fig. 5, paragraph 37; Vander: fig. 2, paragraphs 41, 51, 53-54).

As to claim 19, Gran, Hotta and Vander teach the claimed limitation wherein the processors correspond to a first set of processors, wherein defining the query processing scheme further comprises: dynamically allocating a second set of processors to parse the collected messages to identify one or more results; and dynamically allocating a third set of processors to aggregate the one or more results 

As to claims 20-21, Gran, Hotta and Vander teach the claimed limitation “  further comprising identifying, from the criteria, that the query is directed to data on the publish-subscribe messaging system based at least in part on the criteria of the query” as  identifying, from the criteria, that the query is directed to data on the publish-subscribe messaging system based at least in part on the criteria of the query (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25; Vander: fig. 2, paragraphs 41, 51, 53-54; Hotta: paragraph 3).

As to claim 24, Gran, Hotta and Vander teach the claimed limitation, wherein “the messages are associated with a topic on the publish-subscribe messaging system, wherein the method further comprising transmitting the search to the publish-subscribe messaging system as messages for a second topic”  as events are associated with field on the system and transmitting the search results as events to the system for a field (Gran: fig. 12, col. 21, lines 30-67; col. 22, lines 1-25; Hotta: paragraph 3) and events 

As to claim 25, Gran and Vander teach the claimed limitation, wherein the publish-subscribe messaging system queues the messages for delivery to indexers that index data within the messages” as the publish-subscribe messaging system queues the messages for delivery to indexers that index data within the messages (Vander: fig. 2, paragraphs 51-54, 75-76).  

As to claim 26, Gran and Vander teach the claimed limitation” wherein the publish-subscribe messaging system queues the messages for delivery to indexers that index data within the messages, and wherein the indexers place indexed data generated from the messages within a common storage also accessible to the processors” as  the publish-subscribe messaging system queues the messages for delivery to indexers that index data within the messages, and wherein the indexers place indexed data generated from the messages within a common storage also accessible to the partitions (Vander: fig. 2, paragraphs 238, 51-54, 75-76).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gran in view of Vander and Hotta and further in view of Cho et al (or hereinafter “Cho”) (US 20170262551).
As to claim 12, Gran does not explicitly teach the claimed limitation, wherein defining the query processing scheme further comprises: transmitting a request for a 

As to claim 13, Gran does not explicitly teach the claimed limitation wherein defining the query processing scheme further comprises: transmitting a request for a number of processors used to execute the query to a workload advisor computing device; receiving a response from the workload advisor computing define indicating a permitted number of processors to be used to execute the query; and identifying the processors based on at least partly the permitted number of processors, wherein the processors are further identified based on information indicating individual worker node computing devices that implement individual processors of the processors.  Cho teaches in response to a request, the load balancer selects a number of nodes that . 

Claims 22-23, 32, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Gran in view of Vander and Hotta and further in view of  Liu et al (or hereinafter “Liu”) (US 20130246608).
As to claim 22, Gran, Vander and Hotta teach the claimed limitation comprising transmitting search results generated from a collection of messages to a data destination and, subsequent to transmitting the search results search results generated from the collection of messages, transmitting an acknowledgement of each message within the collection of messages to the publish-subscribe messaging system” as transmitting search results generated from a collection of queries to the destination (Vander: paragraphs 46, 62-63; Hotta: paragraph 3, paragraphs 3, 40; Gran: abstract ).  Gran does not explicitly teach the claimed limitation transmitting an acknowledgement of each message within the collection of messages to the publish-subscribe messaging system.   Hotta teaches output a change notification including data concerning the allocation rule after the change, to the respective binding processing units.  In such a 

As to claim 23, Gran, Vander and Hotta teach the claimed limitation comprising transmitting search results generated from a collection of messages to a data destination and, subsequent to transmitting the search results search results generated from the collection of messages” as transmitting search results generated from a collection of queries to the destination (Vander: paragraphs 46, 62-63; Hotta: paragraphs 3, 37; Gran: abstract ).  Gran does not explicitly teach the claimed limitation: transmitting an acknowledgement of each message within the collection of messages to 























Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169